DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance:

In regard amended claim 1, the prior arts of record do not teach or disclose a method for downlink transmission applied in a central unit in a cloud radio access network, the method comprising: determining a specific number of remote radio heads (RRHs) as non-serving RRHs from a plurality of RRHs based on a predetermined data compression ratio, in order to reduce fronthaul load, wherein a data compression ratio is calculated by a number of zero elements in precoding weights, the data compression ratio becoming greater as the number of zero elements becomes greater; for each one of a plurality of user equipments (UEs), determining a combination of RRHs non-serving in coordinated multi-point (CoMP) from the plurality of RRHs based on the determined specific number, wherein the combination of RRHs non-serving is a selection of the determined specific number RRHs as non-serving from the plurality of RRHs; for each one of the plurality of UEs, transmitting the combination of RRHs non-serving in CoMP to the plurality of RRHs; and for each one of the plurality of UEs, performing CoMP downlink transmission based on the combination of RRHs non-serving in CoMP.

In regard amended claim 6, the prior arts of record do not teach or disclose an apparatus for downlink transmission in a cloud radio access network, the apparatus comprising: a processing unit; and  a computer readable storage medium for storing at least one computer program, wherein the at least one computer program comprises instructions which are executed by the processing unit, and cause the processing unit to perform: determining a specific number of remote radio heads (RRHs) as non-serving RRHs based on a predetermined data compression ratio, in order to reduce fronthaul load, wherein a data compression ratio is calculated by a number of zero elements in precoding weights, the data compression ratio becoming greater as the number of zero elements becomes greater; for each one of a plurality of user equipments (UEs), determining a combination of RRHs non-serving in coordinated multi-point (CoMP) from the plurality of RRHs based on the determined specific number, wherein the combination of RRHs non-serving is a selection of the determined specific number RRHs as non-serving from the plurality of RRHs; for each one of the plurality of UEs, transmitting the combination of RRHs non-serving in CoMP to the plurality of RRHs; and for each one of the plurality of UEs, performing CoMP downlink transmission based on the combination of RRHs non-serving in CoMP.

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHIRIN SAM whose telephone number is (571)272-3082. The examiner can normally be reached Mon - Fri, 10:30am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ayaz R. Sheikh can be reached on (571) 272 - 3795. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




Date: 01/15/2022




/PHIRIN SAM/Primary Examiner, Art Unit 2476